IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 97-40218
                         Conference Calendar



RUBEN YBARRA,

                                          Plaintiff-Appellant,

versus

JOHN RICHARD HERNANDEZ; RAY RIVERA;
RAYNALDO ROSENDEZ,

                                          Defendants-Appellees.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                        USDC No. C-96-CV-93
                        - - - - - - - - - -
                          October 21, 1997
Before POLITZ, Chief Judge, and WIENER and DENNIS, Circuit Judges.

PER CURIAM:*

     Rueben Ybarra, Texas prisoner # 630410, appeals the district

court’s denial of his Federal Rule of Civil Procedure 60(b)

motion to reinstate his civil rights case which, nine months

earlier, the district court had dismissed for frivolousness and

for failure to state a claim.   Ybarra has made no showing that

the district court abused its discretion by denying the motion.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 97-40218
                                -2-

See Carimi v. Royal Caribbean Cruise Line, Inc., 959 F.2d 1344,

1345 (5th Cir. 1992).

     This appeal presents no issue of arguable merit and is thus

frivolous.   Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).

Because the appeal is frivolous, it is DISMISSED.   5TH CIR. R.

42.2.